The Chancellor.
The bill was originally filed by Adam Angel, alone. In it he claimed to be the owner and occupant of a certain dwelling-house in Camden, and alleged that the defendant was guilty of creating a nuisance by drilling its cars in the street on which the property is, leaving cattle cars, loaded with cattle,-standing there for long periods of time &c. &c., and he prayed an injunction in the premises. The defendant answered, and in the answer, amongst other matters of defence, denied Angel’s title to the prop *93erty. After the filing of the answer, Angel obtained leave to amend by making his wife, who is, and was when the bill was filed, the owner of the property, a complainant with him, and the bill was amended accordingly. The complainants’ solicitor offered to amend the defendant’s solicitor’s copy of the bill, but no order to answer the amended bill was ever taken (nor was answer waived), and the answer has not been amended. The complainants now move to strike out parts of the answer as impertinent; and the defendant insists that the motion cannot be entertained, because the defendant has not been called upon to answer the amended bill. The objection is well taken, as is at once manifest from the consideration that one of the portions of the answer objected to is the denial of Angel’s title, as stated in the bill, as it stood originally. After the amendment of the bill, the defendant, in amending its answer, would of course have omitted that denial. But as a matter of practice necessary to be observed for the orderly and convenient discharge of business, objections to an answer to a bill as it stood before amendment cannot be made after the amendment, unless the defendant, after being duly called upon to file his answer to the bill as amended, or voluntarily waiving such call, chooses to let it stand as the answer to the amended bill. Trust Co. v. Jenkins, 8 Paige 589. In the case in hand, Mrs. Angel, with her husband, objects to the answer. But so far as she is concerned, it does not yet appear that it is the defendant’s answer. It was its answer to the bill of her husband alone, but it cannot be assumed that it is the answer to the bill of her and her husband together. The bill, as amended, is as to her a new bill. The motion to strike out, therefore, cannot be entertained.